Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2005/009/7675 to Borders et al.  
Claim 1, Borders discloses an operating table, an air bladder 122, and an air compressor 360, wherein the operating table comprises a tabletop comprising an upper deformable portion (124,126) and a lower rigid portion 30, the tabletop 10 is configured to selectively and removably receive the air bladder between the upper deformable portion and the lower rigid portion 30, and the air bladder is configured to be inflated by the air compressor.
Claim 2, Borders discloses the system wherein the operating table comprises a split pad, the split pad comprises a first layer (124,126) and a second layer 120 capable of selectively receiving the air bladder between the layers, and the first layer provides at least a portion of the upper deformable portion and the second layer provides at least a portion of the lower rigid portion (fig. 15A)[0058]-[0061].

adjusting the air pressure in the air bladder such that a requested position of a patient's body is achieved by the deformation of the upper deformable portion, adjusting a suitable position of the air bladder by moving the air bladder hosted between the upper deformable portion and a lower rigid portion of the tabletop [0007][0033][0054][0055].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/009/7675 to Borders et al.  in view of U.S. Pat. No. 6,401,283 to Thomas et al.  
Claim 3, Borders discloses the system, but is silent to the mattress being accessible and repositionable.  Thomas discloses an accessible through an opening 330 and repositionable bladders via hook and loop fasteners [330,336](col. 15 lines 50-64).  It woud have been obvious for one having ordinary skill in the art at the time of the invention to employ the opening and fasteners as taught by Thomas yielding predictable results that provide a means to remove the mattress and access the bladders within the cover of the mattress.  
.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/009/7675 to Borders et al.  in view of U.S. Pat. No. 6,401,283 to Thomas et al., and further in view of U.S. Pat. No. 7,287,289 to Hagopian
Claim 4, Borders discloses the tabletop, but is silent to sections being linked.  Hagopian discloses several inflatable sections (24a,24b,24c) linked by a joint 25b (col. 6 lines 1-8).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ hinges as taught by Hagopian yielding predictable results that provide interconnect the inflatable sections of Bordfers.  
Claim 5, Borderds discloses the tabletop being configured to provide a position of a patient's body.  With regards to the position being suitable for a kidney surgery, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Borders is capable of performing the intended use of positioning the patient for kidney surgery since Borders  meets the Applicant’s structural limitations of a patient support.
Claims 6-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/009/7675 to Borders et al. in view of U.S. Pat. No. 6,351,678 to Borders. 
Claims 6 and 11-18, Borders further discloses an equipment controller and method  [0044][0071][0072], but is silent to a control panel and adjusting pressures.  Borders ‘678 discloses a control panel 40 configured to control air pressure in the air bladder (col. 6 lines 6-19)(col. 12 lines 36-62).  It would have been obvious or one having ordinary skill in the art at the time of the invention to employ a control panel as taught b Borders yielding predictable results that provide a means to selectively control to features of the mattress of Borders.  
Claim 7, Borders, as modified, discloses the system wherein one of the air bladder and the air compressor comprises a pressure sensor detecting the air pressure in the air bladder, and a controller controlling the air compressor is configured to process the detected air pressure and to provide a constant air pressure set at the control panel [0072](col. 13 lines 11-30).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673